IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1867
                                   Filed April 1, 2020


IN THE INTEREST OF C.S., N.E., A.A., and N.J.,
Minor Children,

L.M.J., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Stephanie Forker

Parry, District Associate Judge.



      A mother appeals the termination of her parental rights to four children.

AFFIRMED.




      John S. Moeller of John S. Moeller, P.C., Sioux City, for appellant mother.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Joseph W. Kertels of Juvenile Law Center, Sioux City, attorney and

guardian ad litem for minor children.



      Considered by Mullins, P.J., Ahlers, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                           2


MAHAN, Senior Judge.

       A mother appeals the termination of her parental rights to four children, born

in 2006, 2010, 2014, and 2017.1 She contends the State failed to prove the

grounds for termination cited by the juvenile court. We affirm.

I.     Background Facts and Proceedings

       This family most recently came to the attention of the department of human

services in September 2017,2 when the mother gave birth to N.J., who tested

positive for methamphetamine.         The children were adjudicated in need of

assistance but remained in the mother’s care. The court ordered the mother to

participate in substance-abuse treatment, random drug testing, and family safety,

risk, and permanency services. The court also ordered the mother to “address all

outstanding warrants.”

       A dispositional hearing took place in December 2017. The mother did not

appear.   The court received reports of the mother’s dishonesty with service

providers, failure to engage in services, and failure to properly care for the children.

The department and guardian ad litem recommended the children be removed

from the mother’s care.      The court ordered custody of the children with the

department for placement in foster care.

       The mother obtained a substance-abuse evaluation in January 2018. She

tested positive for methamphetamine and amphetamines. The mother entered the



1 The parental rights of children’s known and putative fathers were also terminated.
They do not appeal.
2 The department has been involved with this family “off and on since 2006,” shortly

after C.S.’s birth, due to the mother’s recurrent methamphetamine use, abuse in
the home, and safety concerns.
                                          3


Women & Children’s Shelter, and the court ordered a trial home placement of the

children with the mother. Despite the State’s motion to terminate that placement,

the court maintained it “so long as [the mother] remained in that facility.” The court

ordered the mother to participate in family treatment court. Unfortunately, in April,

the mother was hospitalized due to a miscarriage, and her placement at the shelter

was discontinued.     The juvenile court’s May 2018 dispositional review order

observed the mother had “made progress on her treatment goals” and she was

engaging in services and cooperating with providers.          The court ordered the

children to remain in a trial home placement with the mother in the family home.

       The mother’s progress was short-lived. She was soon released from family

treatment court “due to her noncompliance.” The mother was arrested for driving

while barred as a habitual offender. She was also ordered to serve jail sentences

for failure to pay child support and driving offenses. Following a December 2018

dispositional review hearing, the mother was taken into custody due to outstanding

warrants and her failure to appear. The children were placed in foster care.

       The mother received a psychological evaluation in January 2019, which

recommended that she participate in therapy. The mother obtained a substance-

abuse evaluation in February, which recommended that she participate in

extensive outpatient treatment. The mother did not follow through with mental-

health or substance-abuse treatment.          She also failed to participate in the

urinalysis (UA) call-in program as directed.

       In March, the mother was arrested for driving while barred, and she pled

guilty. She was to be released from jail in April. The court’s April 2019 dispositional
                                         4


review order noted the mother “has not engaged in the services recommended.”

The State filed a petition to terminate the mother’s parental rights that same month.

       The termination hearing was held in September. The mother was not

present. The court received evidence that since her release from jail in April, the

mother had missed “at least” twelve drug tests. The mother tested positive for

methamphetamine in May, but she denied any drug use.               The department

caseworker further testified the mother had been discharged from substance-

abuse and mental-health treatment for failure to attend. The in-home support

worker testified the mother had been inconsistent with visitation and the oldest

child was refusing to attend visits.    Caseworkers and the guardian ad litem

recommended termination of the mother’s parental rights.

       Following the termination hearing, the court entered its order terminating

the mother’s parental rights pursuant to Iowa Code section 232.116(1)(f) (2019)

(concerning C.S., N.E., and A.A.), (h) (concerning N.J.), and (l) (concerning all

children). The mother appeals.

II.    Standard of Review

       Appellate review of termination-of-parental-rights proceedings is de novo.

In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our primary consideration is the

best interests of the children, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the

defining elements of which are the children’s safety and need for a permanent

home. In re H.S., 805 N.W.2d 737, 748 (Iowa 2011).

III.   Discussion

       The mother challenges the sufficiency of the evidence supporting the

grounds for termination cited by the juvenile court. We may affirm if we find clear
                                          5

and convincing evidence to support any of the statutory provisions. See In re A.B.,

815 N.W.2d 764, 774 (Iowa 2012).           We will focus on Iowa Code section

232.116(1)(f) and (h), which require proof of several elements including proof the

children could not be returned to the mother’s custody.

         At the time of the termination hearing, the oldest child, who was thirteen

years old, had been removed and adjudicated in need of assistance four separate

times since his birth due in part to the mother’s methamphetamine use. The

juvenile court found, “Despite services offered/provided over the past decade, [the

mother] has been unable or unwilling to stabilize her lifestyle.” The court further

found:

         [The mother] has a severe substance-related disorder and presents
         a danger to herself or others as evidenced by prior acts. She has
         not been actively involved in substance-abuse treatment. She tested
         positive for methamphetamine use in May 2019 and there is no
         evidence she has ceased her use. She has refused UA’s and has
         not been consistent or honest in treatment. [The mother] was
         discharged from services . . . in late-August due to her lack of
         attendance. She was involved in their co-morbidity sessions, which
         addressed both her mental health and chemical dependency. The
         sessions were a combination of individual and group sessions. [The
         mother] has never remained clean and sober over the past decade
         despite the numerous treatment programs she was encouraged to
         attend. There is clear and convincing evidence that [the mother]’s
         prognosis indicates that the children will not be able to be returned
         to [the mother]’s custody within a reasonable period of time
         considering the children’s ages and need for a permanent home.

We concur in the court’s finding that the children could not be returned to the

mother’s custody at the time of the termination hearing.        Iowa Code section

232.116(1)(f) and (h) were satisfied.

         The mother also challenges the services provided and claims she

demonstrated an ability to fully engage in services. To the contrary, the record
                                         6


shows the mother was “not attending appointments, treatment, or visits with her

children on a regular basis.” The court bluntly observed the mother “did not appear

for this hearing—a hearing to determine the future of her relationship with her

children.” Meanwhile, the children had been placed in the same foster home since

May 2019. The children were “settling into” that home, and caseworkers reported

the children felt safe, comfortable, and happy there. The foster parents testified to

their willingness and desire to permanently integrate the children into their family

should parental rights be terminated.     See Iowa Code § 232.116(2)(b).         The

guardian ad litem opined the children needed permanency, stating the mother “had

more than ample time to prove that she can parent and she’s not able to.”

       We conclude termination is in the children’s best interests, and we affirm

the decision of the juvenile court to terminate the mother’s parental rights.

       AFFIRMED.